Citation Nr: 0805980	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  02-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed residuals of 
frostbite of the left foot, to include a below-the-knee 
amputation.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from January 1978 to 
April 1987.  His discharge from service was under honorable 
conditions (UHC) per Chapter 14 of Army Regulation 635-200 
(pattern of misconduct).  His rank on discharge after 9 years 
of military service was Private, E-2.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating action.  

The veteran testified before the Board in a videoconference 
hearing from the RO in March 2004.  The Board remanded the 
case to the RO in September 2004 for further development.  

The Board advised the veteran by letter in October 2005 that 
the Veterans Law Judge (VLJ) who conducted his hearing is no 
longer employed by the Board, and that the veteran was 
entitled to another hearing before a current VLJ.  The letter 
advised the veteran that if he did not respond within 30 days 
the Board would assume he did not want an additional hearing.  

The veteran has not requested an additional hearing or 
otherwise responded, and additional hearing is accordingly 
considered to be waived.

The Board once again remanded the case to the RO in July 2006 
for additional development of the record.  

The Board issued a decision in December 2006 denying the 
veteran's claim.  The veteran thereupon filed an appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).  

In December 2007, the Court issued an order granting a Joint 
Motion of the parties to vacate the Board's decision.  The 
Court's order remanded the case back to the Board for further 
development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC for actions in 
compliance with the Court's instruction.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The Joint Motion of the parties, as incorporated by the 
Court's order, observed that the medical evidence regarding 
service connection was conflicting.  

A March 2000 VA examiner opined that the veteran's amputation 
of the left forefoot was not secondary to cold injury.  
However, the same examiner stated in a June 2005 addendum 
that the veteran's history seemed to indicate that the 
veteran had a cold weather injury with subsequent infection 
in the foot necessitating the amputation.  

The addendum stated that cold residuals of the left foot 
could not be proven since the leg had been amputated and that 
the evidence was insufficient to so conclude without 
resorting to speculation.  

Thereafter, the Board submitted the file to the Veterans 
Health Administration (VHA) for an opinion by a medical 
expert.  In an April 2006 report, the VHA medical expert 
stated that, on review of the file, it was less likely than 
not that amputation of the veteran's left lower extremity was 
caused or aggravated by a cold injury during military 
service.   

The Court's instruction asserts that VA failed to adequately 
discuss why the April 2006 VHA report is more probative than 
the March 2000 examination report plus June 2005 addendum.  
The Court's instruction directs VA to provide adequate 
reasons for its findings and conclusions on all material 
issues of fact and law presented on the record, including the 
veteran's credibility.  

As none of the medical examiners have considered the 
veteran's lay evidence of chronicity, the Board cannot 
determine the veteran's credibility on the evidence of 
record.  

The RO is accordingly directed to afford the veteran another 
medical examination and to thereafter readjudicate the claim 
in compliance with the terms of the Court's order.  

The medical examiner should record the veteran's subjective 
history of his symptoms since service, and should indicate 
whether the veteran's lay evidence is medically consistent 
with the service treatment record (STR) and post-service 
medical treatment record.

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for examination by a physician at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examiner should 
indicate in the report that the entire 
file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history regarding his left foot 
disorder, as shown in STR and post-
service medical records, as well as the 
veteran's subjective assertions regarding 
his symptomology.  All appropriate 
medical diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should state an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more likely) that the 
veteran had any current residuals of a 
cold weather injury in service, to include 
whether the below-the-knee amputation of 
his left foot was due to a cold injury 
during service.   

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or 
she should so indicate.  

2.  To help avoid future remand, RO must 
ensure that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
service connection in light of all 
pertinent evidence and legal authority.  

In compliance with the Court's order, the 
RO's readjudication should consider not 
only the VA and non-VA medical evidence 
of record, but also the credibility of 
lay evidence submitted by the veteran.  

4.  If any benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



